The opinion of the court was delivered by
Parker, J.
To understand the questions involved in this cause, it will be necessary to state, somewhat in detail, the legislation on the subject.
“The Essex Public Road Board” was created by an act of the legislature, approved March 31st, 1869. The object of the act was to create a body charged with the duty of constructing and maintaining a better class of public carriage roads in the county of Essex.
The fifth section of the act provides for the assessment of damages sustained by owners of lands taken for roads, and also for assessment upon other lands benefited by such roads.
The fifteenth section provides that the assessments laid for benefits shall be and remain liens upon the lands benefited until paid; and where the assessments are not paid, authority is given to the board to sell such lands at public sale to any person who will take it for the shortest period of time, not exceeding fifty years, and pay the full amount due on the assessment.
The section-last named also enacts that the road board shall give to the purchaser of the lands a certificate of sale, describing the premises so sold, and the length of time for which they were purchased; and also contains the further provision that if at the end of three years from the day of sale the lands shall not have been redeemed, the board, upon surrender of said certificate, shall execute and deliver to the purchaser a declaration of sale of said lands, with the provision that the time for redeeming the same shall remain open (notwithstanding the term of three years may have expired) until the term for which the purchaser agreed to take the same shall be ended.
By a supplement, approved March 31st, 1875, it was pro*665vided that such lands as were not bid off, when offered at the original sale, or at a resale, when the first purchaser failed to comply, should be struck off to the road board by its corporate name, for the term of fifty years, and that it might be held and sold or assigned and disposed of by said board for the use of the county, with all the rights and privileges of a purchaser at such sale, and subject to the same conditions and limitations.
On the 31st day of March, 1882, an act was passed which gives power to compound, adjust and compromise any tax or assessment which may have been laid, or might thereafter be laid by virtue of the powers conferred by the acts concerning the road board, between the board and the owner or mortgagee of any land which may have been or thereafter might be taxed or assessed for benefits, and to discharge the land from the lien of such tax or assessment, upon payment of the sum agreed upon.
The said last-mentioned act also provides that in case of an application by any owner or mortgagee for an adjustment, with the road board, of any tax or assessment laid, and their failure to agree, or in case of neglect or refusal of the board to act upon the application, the owner or mortgagee who made the application to the board for adjustment may petition the justice of the Supreme Court who holds the Circuit Court of the county where the land lies, for the appointment of arbitrators to settle and adjust the matter in difference between the petitioner and the board.
The third section of the act last' mentioned provides that the said justice of the Supreme Court, if in his discretion he deems it a proper case for arbitration, shall, appoint arbitrators, who, after notice and hearing, shall fix and adjust a specific sum to be paid by the owner or mortgagee so petitioning, in full settlement and discharge of the tax or assessment; provided, that said act shall not apply to cases where the land had been sold for taxes or assessments and bought by a bona fide purchaser, other'than the board or its representative.
The said act also requires that the arbitrators shall report *666in writing to said justice of the Supreme Court, who will order it filed with the clerk of the county, and that upon service of a certified copy of such report on the road board, with the tender of the amount named therein, together with interest, to the board, it shall, by its proper officers, receipt the tax or assessment against .such land in full and give a release and acquittance of the same from the lien of any such tax or assessment, and that the said land shall, by operation thereof, be freed, released and discharged from the lien and encumbrance thereof.
Under the act of 1882, Jacob Skinkle, the defendant in error, presented a petition to the justice of the Supreme Court who holds the Circuit Court of Essex county, asking for the appointment of arbitrators to settle and adjust the matter in difference between him and the Essex Public Road Board, in reference to certain assessments for benefits, which had been imposed on certain lands of his, under the act incorporating the Essex County Road Board and supplements thereto.
It appears by the petition that the title to the lands on which the assessments for benefits had been laid, at the time they were laid, and at the time the improvements were made, stood in the name of Caleb B. Headley, and that the said Jacob Skinkle held a mortgage thereon and that subsequently (but before the filing of the petition) said Skinkle became the owner thereof by purchase, under foreclosure proceedings on his mortgage.
The petition of Skinkle states that .he had applied in writing to the road board for an agreement and compromise of the assessments on said land, laid for benefits, and that said board had declined to entertain the same.
After presentation of the petition, duly verified, to the justice, and after testimony had been taken, the said justice certified to the Supreme Court for its advisory opinion, a number of questions of law, which had been raised before him, on the motion to appoint arbitrators. The Supreme Court heard argument upon the questions which had been certified, and returned to said justice its advisory opinion, in which the legal *667position of the petitioner on all the questions certified was sustained. Whereupon the justice proceeded under the petition and appointed arbitrators to settle and adjust the matter, and to hear parties and their witnesses, and to fix the sum to be paid by the petitioner in full settlement and discharge of said assessments laid by the Essex Public Road Board upon said land.
The arbitrators reported that they fixed and adjusted a specific sum (naming the amount) to be paid by said Skinkle to the road board, in full settlement and discharge of the assessments which had been made on said land, in order to make said assessment conform in amount to the benefits conferred upon said property by the improvements. Upon coming in of the report the justice ordered it filed.
Then the road board, by writ of certiorari, brought all the proceedings to the Supreme Court, where it was decided that there was.no error.
The writ of error to this court, therefore, brings before us all the questions which were raised before the justice and by him certified as aforesaid, as well as the legality of the action of the arbitrators in fixing the amount to be paid by the petitioner in discharge of the assessments on the lands.
Assuming the statute of 1882 to be constitutional, the action of the arbitrators was legal. It conformed to the statute in every respect.
Each land owner upon whose lands assessments for benefits had been laid, if unable to agree with the road board on a sum by way of adjustment and compromise, had the right to apply for arbitrators. In considering his application the arbitrators were not required to be governed by assessments which had been made at the instance of the road board on other lands. The statute requires the arbitrators to view only the land mentioned in the petition, upon which the assessment for benefits had been laid, and after hearing parties and witnesses, to take into consideration assessments on that land, and its value, in proportion to the assessments against it, in order to fix and adjust a sum to be paid by the petitioner in full settle?*668meat of the lien on that land. The language is too plain to admit of doubt.
It is objected that the specific amount fixed by the arbitrators in their report in this case, is not, and does not purport to be equal to the whole benefit conferred, nor in proportion to the benefit conferred. The express words of the report furnish a sufficient answer to this objection. The following is the language used, viz.: “And we do hereby report and certify that we have so fixed said sum or amount after a careful examination of said land and said public improvements for which said assessments were laid, and the evidence before us, with a view to charge said property with and to make said assessments conform in amount to the benefits conferred, and do hereby determine that the benefits conferred upon said property by said improvements amount to the sum of $840.”
The other questions before us for adjudication in this cause are those which were considered and passed upon by the Supreme Court before the appointment of the arbitrators, and are stated in the advisory opinion of said court before mentioned, to be found in 18 Vroom 93.
One of these questions is: "What considerations are to guide the justice in deciding whether a proper case for arbitration is presented by the petitioner ? The Supreme Court answered the question by holding that the petitioner must present to the justice such facts, duly verified, as show that he is entitled to relief under the act. In this case, the petition was accompanied by affidavits sustaining the facts alleged therein. It sets forth that said land had been assessed for benefits, for opening and widening Springfield avenue, for extra paving thereon, and for change of grade on said avenue, in certain sums, which together amounted to $1935.14, without interest, and that the value of said land was not in excess of $1500. This made a case, not merely justifying the appointment of arbitrators, but requiring the justice, in the exercise of a reasonable discretion, to appoint them. The petitioner was not required to show more than aprima fade case to establish his right to the appointment of arbitrators; but he did more, and *669proved by the depositions taken on a rule to show cause, before the appointment was made, that he was entitled to the relief provided by the act.
The plaintiffs in error, among other things, denied that the act of 1882 was retrospective in its character in respect to land sold before the act was passed. The Supreme Court advised the justice that it was retrospective. This is undoubtedly correct. The express language of the act settles it. The first section reads as follows, viz.: “ It shall and may be lawful for any public road board to compound, adjust and compromise any tax or assessment that may have been or may hereafter be laid,” &c. The remaining sections, which authorize the appointment of arbitrators and direct the mode of action, also refer to assessments that may have been laid, as well as to those which might thereafter be laid. The proviso at the end of the third section clearly shows that the provisions of the act apply where the land on which the assessment was laid had been sold to the road board, whether sold before or after its passage.
Another inquiry submitted to the Supreme Court for its advisory opinion was whether a mortgagee who had purchased the property covered by his mortgage, could apply for arbitrators. The act of 1882 settles that inquiry by expressly providing that the road board might adjust and settle the assessment with the owner or mortgagee of lands assessed for benefits, and in case of the neglect of the board to entertain the proposition for adjustment or failure to adjust and settle, then that the owner Or mortgagee might petition for arbitrators. In this case, the petitioner, at- the time of the improvements, of the assessments therefor, and the sale, was mortgagee of the land in question, and when the application for arbitrators was made he was owner of the land. There is^ no doubt that the petitioner, whether regarded as owner or mortgagee, was entitled to relief under the act.
Again, there is no imperfection in the act for want of providing a mode or principle to govern the arbitrators. The matter submitted to them for inquiry and settlement is very simple. The petitioner complains that the assessments which *670had been laid on his land are greater in amount than the benefits to be derived from the improvements, and he prays that the assessments be reduced to a sum equal to the benefits. Proof is taken as to the value and the arbitrators report in accordance with proofs. If it appear that the land is not worth as much as the amount of the. assessments that had been laid upon it, it follows that such assessments were erroneous. There is no difficulty in carrying the act of 1882 into effect.
The questions so far considered have been answered upon the hypothesis that the act of March 31st, 1882, is constitutional. The plaintiffs in error attack its constitutionality, and this is the important question in the cause; for if that act be invalid, all the proceedings under it must fall, and the judgment of the Supreme Court be reversed.
It is said that the title of the act of 1882 embraces more than one object, and does not express the true object of the law. The constitutional requirement in this respect is not violated. All parts of the act have proper relation to each other and to the title. State v. Hammer, 13 Vroom 438; Payne v. Mahon, 15 Vroom 213.
It is further urged that the act is unconstitutional because it assumes to provide a mode whereby land of the road board may be taken from it without its consent, and by compulsion and coercion transferred to another upon payment of a sum fixed by arbitrators, in the selection of whom the board does not participate. It is argued that such legislation impairs the obligation of contracts, and it is styled in the argument a species of robbery. Before acceding to this position, expressed in such extreme language, it will be well to inquire if the road board ever had any property right in the land, for which it held a declaration of sale, which was beyond the power of the legislature to control.
While the Essex Public Road Board may be classed under the general head of municipal corporations, the powers with which it is invested are fewer and more'restricted than those which municipal corporations usually possess. It may properly be termed a quasi corporation, whose functions are wholly *671of a public nature, and having corporate powers only for certain specified purposes. Such a corporation is a mere agent, employed as part of the machinery of government, to aid in carrying on a portion of its affairs of a local nature. It has no property, and cannot have, except provided by the law creating it or the supplements thereto. Under the original act it had no power to acquire and hold lands. It had authority only to order sale and transfer to purchasers, for the public, under and by virtue of unpaid assessments which had been laid for supposed benefits from proposed improvements. In 1875 power was given the board, in ease others did not become purchasers, to take a declaration of sale in its corporate name, to hold and dispose of for the use of the county. The land did not-become the property of the board, but its name was used for the sake of convenience, as the channel through which the public would pass title to any one who would subsequently purchase. The land was held in the corporate name of the board, as the property of the public, subject to the right of redemption during fifty years, and subject, also, to the control of the legislature.
Such corporations do not hold property thus entrusted to them as their property under contract, but by virtue of legislation, subject to all changes which the legislature may make. To constitute a contract there must be two contracting parties. In this case the government (acting through the legislature) and the road board were one and the same party. They did not and could not contract with themselves. If there was a contract in the act of 1882, it was between the government and the land owner, whose land had been assessed for benefits. By that act the government said to the land owner: “ If you think the assessments on your land too high, you may apply for relief under its provisions.” The land owner chooses to apply, and the application results in taking off part of the burthen, and releasing the land from the lien of the assessment. The government is bound, by the passage of the act, to the land owner who applies, and the land owner is bound, by accepting the act and proceeding under it. These are the *672only parties interested. The road board, being the mere agent of one of the contracting parties, has no right to intervene as an obstructionist, and raise the question of alleged violation of the obligation of contracts, and the taking of property without compensation.
The road board alone complains, and that body has no vested right or interest in the premises, no right which is not subordinate to the action of the government through the legislature. The legislature which brought the Essex Public Road Board into being has the right to amend the acts affecting it, in such manner and to such extent as the public interests may require. The legislature may even annul all the powers of the road board by repealing the law creating it, so long as it does not interfere with, individuals who purchase bona fide under its provisions.
The act of 1882 was not only constitutional but wise legislation. So long as assessments greater in amount than the value of the land on which they were imposed remained, the owner would not redeem, nor could purchasers be found. The consequence was that the public did not receive any part of the assessments. By providing a mode of adjustment between the government (through its agent, the road board) and the land owner, the public is enabled to obtain a portion of the money by discharging the land from the lien.
The rights of bona fide purchasers are not affected by the act. No constitutional right is violated, and the public is benefited. When the legislature found that a mistaken and oppressive policy had been pursued, it was not only its right, but its duty, to furnish a mode of relief. At all events, the road board has not such legal status as will authorize it to intervene.
The views above expressed are supported by numerous authorities. The leading case on the subject is that of Darlington v. Mayor of New York, 31 N. Y. 164.
The authorities cited on behalf of the plaintiffs in error on the question of the constitutionality of the act concede the general doctrine that the legislature may alter and even *673abolish laws incorporating municipal incorporations, but maintain that in so doing property rights cannot be violated. Those authorities, so far as they refer to property rights, do not apply to this cause, because the road board did not have the right of property in the land in reference to which the arbitrators were called to act. They refer to eases where counties, cities or townships, having, by their charters, full power to acquire by purchase and to hold property, have exercised such power, usually in furnishing public buildings for governmental use. No case can be found which applies to the facts now before the court, where not a dollar has been paid for the land by or for the road board, but where the land in question was assessed for benefits, and because of nonpayment thereof was transferred nominally to the agent for the use of the government.
There is no error in the rulings of the Supreme Court, and the judgment of that court is affirmed.
For affirmance — The Chief Justice, Parker, Eeed, Scudder, Clement, Cole, McGregor, Whitaker. 8.
For reversal — Dixon, Magie, Paterson. 3.